Per Curiam.

The judgment must be affirmed. If any plea, of title was admissible in this case, no such valid plea was offered. It was necessary that it should have been in writing. The plea, or *366rather suggestion, that there were other suits pending, in a higher court, to try the validity of the road, was properly rejected. It had neither form nor substance. But the evidence on the trial shows, that such suits were between other parties, and would, in no way, affect the present action. The defendant admitted, on the trial, that he had appealed from the decision of the commissioners of highways, to the judges of the court of common pleas, who had refused to give him relief. It was unnecessary for the plaintiff to show all the preliminary steps to the laying out of the road. It was enough for him to show the record thereof, and that it was opened and used as a public highway.
Judgment affirmed.